DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan (US Publication 2019/0394779) disclosed in 201710179820.5 (CN) (machine translation).
Regarding claims 1, 8 and 15, Guan teaches an apparatus method of wireless communication, comprising: (i.e. fig. 22 shows a device comprising a processor, memory and transceiver for executing programmed instructions; see paragraphs 281)
 	communicating, by a first wireless communication device with a second wireless communication device, a random access configuration for a first frequency spectrum, the random access configuration communicated in a second frequency spectrum different from the first frequency spectrum; (i.e. fig. 6 shows a terminal device may receive a random access configuration on a first carrier frequency, the configuration for communication on a second carrier frequency (s21); see paragraphs 157 - 160)
 	communicating, by the first wireless communication device with the second wireless communication device, a communication signal in the first frequency spectrum based on the random access configuration; (i.e. the terminal may receive a reference signal on the configured second carrier frequency (s23); see paragraph 165, 166) and
 	communicating, by the first wireless communication device with the second wireless communication device, a random access signal in the first frequency spectrum based on the communication signal, wherein the random access signal is associated with a transmission power level determined based on at least a reception power of the communication signal and a transmission power level of the communication signal. (i.e. fig. 6 shows the terminal device may communicate with the network device based upon the configuration and received reference signal, the received reference signal may be used to determine a transmission power level based partly on the received power level of the reference signal (s24); see paragraphs 168)
Regarding Claims 2, 9 and 16, Guan teaches the method of claim 1, wherein the random access configuration indicates at least a transmission power level of the communication signal, and wherein the communication signal includes at least one of a synchronization signal or a reference signal. (i.e. fig. 6 shows the configuration may include the transmit power level; see paragraph 168)
Regarding Claims 3, 10 and 17, Guan teaches the method of claim 2, wherein: the communicating the random access configuration includes 
 	transmitting, by the first wireless communication device to the second wireless communication device, the random access configuration; (i.e. fig. 6 shows the configuration transmitted from the network device to the terminal device (s21); see paragraph 156, 157)
the communicating the communication signal includes transmitting, by the first wireless communication device to the second wireless communication device, the communication signal based on the transmission power level; (i.e. fig. 6 shows a reference signal may be transmitted to the terminal device form the network device (s23); see paragraphs 165, 166) and
 	the communicating the random access signal includes receiving, by the first wireless communication device from the second wireless communication device, the random access signal. (i.e. fig. 6 shows the uplink signal transmitted based upon the random access configuration and reference signal information (s24); see paragraphs 184, 185)
Regarding Claims 4, 11 and 18, Guan teaches the method of claim 2, wherein: the communicating the random access configuration includes receiving, by the first wireless communication device from the second wireless communication device, the random access configuration; (i.e. fig. 6 shows the configuration transmitted from the network device to the terminal device (s21); see paragraph 156, 157)
 	the communicating the communication signal includes receiving, by the first wireless communication device from the second wireless communication device, the communication signal; (i.e. fig. 6 shows a reference signal may be transmitted to the terminal device form the network device (s23); see paragraphs 165, 166) and 
 	the communicating the random access signal includes transmitting, by the first wireless communication device to the second wireless communication device, the random access signal based on an additional transmission power level determined based on at least a reception power of the communication signal at the first wireless communication device and the transmission power level of the communication signal. (i.e. fig. 6 shows the terminal device may communicate with the network device based upon the configuration and received reference signal, the received reference signal may be used to determine a transmission power level based partly on the received power level of the reference signal (s24); see paragraphs 168)
Regarding Claims 5, 12 and 19, Guan teaches the method of claim 1, wherein:
 	the communicating the random access configuration includes receiving, by the first wireless communication device from the second wireless communication device, the random access configuration; (i.e. fig. 6 shows the configuration transmitted from the network device to the terminal device (s21); see paragraph 156, 157)
 	the communicating the communication signal includes receiving, by the first wireless communication device from the second wireless communication device, the communication signal; (i.e. fig. 6 shows a reference signal may be transmitted to the terminal device form the network device (s23); see paragraphs 165, 166) and
 	the communicating the random access signal includes transmitting, by the first wireless communication device to the second wireless communication device, the random access signal. (i.e. fig. 6 shows the uplink signal transmitted based upon the random access configuration and reference signal information (s24); see paragraphs 184, 185)
Regarding Claims 6, 13 and 20, Guan teaches the method of claim 1, wherein:
 	the communicating the random access configuration includes transmitting, by the first wireless communication device to the second wireless communication device, the random access configuration; (i.e. fig. 6 shows the configuration transmitted from the network device to the terminal device (s21); see paragraph 156, 157)
 	the communicating the communication signal includes transmitting, by the first wireless communication device to the second wireless communication device, the communication signal; (i.e. fig. 6 shows a reference signal may be transmitted to the terminal device form the network device (s23); see paragraphs 165, 166) and
 	the communicating the random access signal includes receiving, by the first wireless communication device from the second wireless communication device, the random access signal. (i.e. fig. 6 shows the uplink signal transmitted based upon the random access configuration and reference signal information (s24); see paragraphs 184, 185)
Regarding Claims 7 and 14, Guan teaches the method of claim 1, wherein the first frequency spectrum is at a millimeter wave band, and wherein the second frequency spectrum is at a non-millimeter wave band. (i.e. fig. 1 shows support for NR-LTE coexistence, allowing DL/UL signals on the different radio access technologies; see paragraphs 3 – 5)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 15, 2022Primary Examiner, Art Unit 2471